Citation Nr: 0720384	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-10 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C as 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to service connection for cardiovascular 
disease, including heart disease and hypertension, to include 
as secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied the 
veteran's claims for service connection for hepatitis C, 
heart disease, and for hypertension, to include as secondary 
to service-connected post-traumatic stress disorder (PTSD).  
The veteran timely disagreed with the RO's denial of 
secondary service connection for hepatitis C; and service 
connection for cardiovascular disease, to include heart 
disease and hypertension, on direct incurrence, presumptive 
and secondary bases.  An RO hearing was held on these claims 
in July 2004.  

The veteran also appealed that part of the RO's May 2004 
decision that denied service connection for gastroesophageal 
reflux disease (GERD).  In a November 2005 rating decision, 
the RO granted the veteran's claim for service connection for 
GERD, as secondary to service-connected PTSD, evaluating it 
as zero percent disabling effective November 28, 2001 (the 
date that VA received this claim).  There is no subsequent 
correspondence from the veteran or his representative 
expressing disagreement with the rating or effective date 
assigned for his service-connected GERD.  Thus, an issue 
pertaining to service connection for GERD is not currently on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In statements on a VA Form 9 received at the RO in December 
2005, the veteran's representative indicated that the veteran 
did not want a Board hearing.  In an "Appeal Response Form" 
received at the Board in May 2006, the veteran's 
representative checked boxes indicating both that the veteran 
wanted a videoconference Board hearing and that the veteran 
did not want any hearing.  

In June 2006, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development, to include obtaining a VA examination 
that included opinions addressing the contended causal 
relationships.

In statements on a VA Form 9 received at the RO in February 
2007, the veteran's representative indicated that the veteran 
did not want a Board hearing.  There is no subsequent 
correspondence from the veteran or his representative that 
indicates otherwise.  Accordingly, to the extent that the May 
2006 Appeal Response Form can be construed as a request for a 
Board hearing, that request is deemed withdrawn.  See 
38 C.F.R. § 20.204 (2006).

In July 2002, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A § 7107 and 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for 
cardiovascular disease, to include heart disease and 
hypertension, on direct incurrence, presumptive and secondary 
bases, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

The weight of the evidence shows that the veteran's hepatitis 
C is due, at least in part, to intravenous drug use; the 
competent evidence is in approximate equipoise as to whether 
the veteran's drug use is secondary to his service-connected 
PTSD.  


CONCLUSION OF LAW

Secondary service connection for hepatitis C is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that secondary service 
connection for hepatitis C is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   

Factual Background

A review of the veteran's service medical records indicates 
that he reported no relevant medical history at his 
enlistment physical examination in September 1969.  Clinical 
evaluation showed a corrected congenital heart defect.  The 
veteran's chest x-ray was negative.  His blood pressure was 
100/80.

The veteran complained of residual effects of a ventricular 
septal defect of the heart in November 1969.  He reported a 
surgical repair of a heart defect in 1965 with no pre-
operative or post-operative evidence for pulmonary 
hypertension.  The veteran's chest x-ray and heart sounds 
were normal.  The in-service examiner stated that the veteran 
met the medical fitness standards for induction.  The 
assessment was repaired ventricular septal defect with 
residual symptoms.  

The veteran complained of chest pain in January 1970.  
Physical examination showed normal heart sounds and blood 
pressure of 130/86.  The impression was chest pain.

At the veteran's separation physical examination in April 
1970, he reported no relevant medical history.  Clinical 
evaluation showed a 12 inch scar on his chest, a negative 
chest x-ray, and blood pressure of 120/68.

The veteran was hospitalized at a VA Medical Center from 
September 27, 1982, to October 13, 1982, for alcohol 
withdrawal symptoms and detoxification.  His history included 
heart surgery as a child and constant complaints of chest 
pain.  The veteran's cardiac catheterization and 
electrocardiogram (EKG) were normal.  Physical examination 
showed multiple intravenous drug abuse tracks on both arms.  

On VA general medical examination in March 1993, the VA 
examiner also stated, "The [veteran] had a history of 
hepatitis in 1973; evidently this is not active."  Physical 
examination showed normal heart sounds, a small vertical scar 
in the chest wall that was 4 inches long, and blood pressure 
of 130/70.  The impressions included a history of hepatitis, 
resolved.

The veteran was treated in a private hospital emergency room 
in October 1993 for complaints of chest pain after smoking 
crack cocaine.  

On outpatient treatment in March 2002, the veteran's blood 
pressure was 146/81.  The assessment included hypertension 
and chronic active hepatitis C.  

In a January 2002 letter, the veteran's representative 
contended that the veteran's hepatitis C was secondary to his 
service-connected PTSD.  In an April 2002 letter, the 
veteran's representative provided information to VA 
concerning the veteran's risk factors for hepatitis C which 
included intravenous heroin use and a blood transfusion.

On VA outpatient mental health treatment in July 2002, the 
veteran complained of shortness of breath and asserted that 
it was related to his service-connected PTSD.  The VA 
examiner stated the etiology of the veteran's claimed 
shortness of breath was unclear.

On VA outpatient treatment in March 2003, the veteran 
complained of chest "tightness" and occasional shortness of 
breath.  He was able to climb stairs and walk vigorously 
without exacerbating these symptoms.  The assessment included 
stable hepatitis C.

In a July 2004 letter, J.T.G., R.N. (- initials used to 
protect privacy), stated that from 1994 to 2000 she had been 
research coordinator of a study in which the veteran had been 
an active participant.  "It is my recollection that [the 
veteran] tested positively for hepatitis C and had a history 
of drug abuse prior to entry into the study.  I believe his 
drug abuse continued off and on concurrent with his 
participation in the study."

In testimony at his RO hearing in July 2004, the veteran 
stated that he injected heroin into his veins using shared 
needles with other heroin users.  He also testified that he 
had a tattoo and engaged in risky sexual behavior.

In an August 2004 letter, H.R.W, M.D. (Dr. H.R.W.), a 
psychiatrist who indicated that he had treated the veteran 
prior to his retirement from VA in 2001, stated that he 
understood that the veteran had developed hepatitis C and had 
been treated by VA for this disease.  The physician observed 
that "medical records related to this liver disease will be 
available to me" but did not indicate that he had reviewed 
these records.  Dr. H.R.W. concluded that the veteran's 
"past drug abuse, a common part of the PTSD constellation, 
and the resulting hepatitis C, more likely than not emerged 
from the morass of his untreated PTSD."  

On VA examination for hepatitis C in September 2006, the 
veteran reported a history of hepatitis C associated with 
PTSD.  The VA examiner reviewed the veteran's claims file and 
medical records.  He noted that the veteran had a history of 
known hepatitis C since 1994 when he had a positive serology, 
although repeated serologies for hepatitis C in 1995, 1996, 
1997, and 1999, had been negative.  The veteran also had no 
history of liver decompensation, jaundice, nausea, vomiting, 
vomiting of blood, melenic stools, abdominal pain, swelling, 
or discomfort, fatigability, gastrointestinal bleeding, 
esophageal varices, portal hypertension, or peripheral edema.  
The VA examiner noted that the veteran had used intravenous 
heroin on multiple occasions from 1971-1983 and from 1990-
1995 and also had smoked crack cocaine from 1990-1995.  He 
had stopped using cocaine in 1998.  Physical examination 
showed no enlargement of the liver or spleen, normal bound 
sounds, and no abdominal swelling or tenderness.  The VA 
examiner concluded that the veteran had chronic hepatitis C 
that had been well-documented by multiple serologies for 
hepatitis C.  The VA examiner concluded that the veteran's 
chronic hepatitis C was not caused by or a result of PTSD 
and, instead, had been acquired by or caused by either the 
veteran's intravenous drug use, a blood transfusion in 1972, 
or his reported incarceration.

In a March 2007 letter, Dr. H.R.W., stated that it was clear 
that, although hepatitis C was a viral disease and is not 
directly caused by PTSD, it was also clear that substance 
abuse was the "definite result[] of PTSD."  The 
psychiatrist concluded that, based on the veteran's reported 
history of intravenous drug abuse and a suicide attempt, his 
hepatitis C was more likely than not caused by his service-
connected PTSD.  

In a March 2007 letter, another physician, H.T.N, M.D. stated 
that it was clear that the veteran's active, chronic and 
severe PTSD "has certainly impacted his physical health 
including his...hepatitis C.  It is also clear that [the 
veteran's] PTSD impacted his past alcohol and substance 
abuse, including the intravenous drug abuse that apparently 
is felt to be the most likely cause of his hepatitis C."

Law and Regulations

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, implements the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  

Service Connection for Hepatitis C

The Board observes that the service medical records are 
negative for any findings that were attributed to hepatitis 
C.  The earliest treatment for hepatitis C occurred in March 
2002, more than 30 years after the veteran's separation from 
service and there is no medical evidence that links his 
hepatitis to service.  However, there is competent medical 
evidence that both supports and weighs against the veteran's 
claim for service connection for hepatitis C as secondary to 
service-connected PTSD.

The Veterans Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In her July 2004 letter, J.T.G, R.N. stated that, "It is my 
recollection that [the veteran] tested positively for 
hepatitis C" prior to entering a research study involving 
liver fibrosis.  She also stated that the veteran's 
participation in this study would be documented in his VA 
medical records.  She stated further, "I believe his drug 
abuse continued off and on concurrent with his participation 
in the study."  

In his August 2004 statement, Dr. H.R.W. stated, "It is my 
understanding from [the veteran] that he suffers from 
hepatitis C."  Dr. H.R.W. also provided a March 2007 
statement in which he stated that it was clear that, although 
hepatitis C was a viral disease and is not directly caused by 
PTSD, it was also clear that substance abuse was a result of 
PTSD.  Accordingly, based on the veteran's reported history 
of intravenous drug abuse and a suicide attempt, Dr. H.R.W. 
concluded in March 2007 that the veteran's hepatitis C was 
related to his service-connected PTSD.  It appears that 
Dr. H.R.W. had access to some of the veteran's medical 
records at the time of his March 2007 statement.  A second 
physician, Dr. H.T.N. also concluded in a March 2007 
statement that the veteran's service-connected PTSD had 
influenced his substance abuse and intravenous drug abuse, 
which was the suspected cause of his hepatitis C.

In contrast to these medical opinions supporting the 
veteran's claim for service connection for hepatitis C as 
secondary to service-connected PTSD, following comprehensive 
examination of the veteran and review of the claims file and 
medical records, the VA examiner in September 2006 ruled out 
any medical nexus between the veteran's hepatitis C and 
active service, including as secondary to service-connected 
PTSD.  

The Board finds that, while the September 2006 VA medical 
opinion was based upon a thorough review of the relevant 
medical evidence and an examination of the veteran, at least 
equal weight must be given to medical statements from 
Dr. H.R.W. and Dr. H.T.N., particularly the former as he is a 
psychiatrist who had treated the veteran at a VA facility 
prior to his leaving VA in 2001.  This later opinion was also 
based upon a rationale. 

The medical evidence is in relative equipoise as to the 
asserted relationship between the veteran's hepatitis C and 
his service-connected PTSD.  With application of the doctrine 
of reasonable doubt, the Board finds that the criteria for 
entitlement to service connection for hepatitis C as 
secondary to service-connected PTSD have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  As the basis of 
this grant is causation, the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice- connected disorder by service-connected 
disability is not applicable.  See 71 Fed. Reg. 52744 (2006).  


ORDER

Service connection for hepatitis C as secondary to service-
connected PTSD is granted.

REMAND

The remaining issue on appeal is service connection for 
cardiovascular disease, to include heart disease and 
hypertension, on a direct incurrence or secondary basis.  The 
relevant evidence is summarized below.

The veteran was treated during active service for complaints 
of chest pain.  However, these complaints were related to a 
congenital heart defect that existed prior to active service 
and was noted at enlistment.  Repeated chest x-rays were 
negative during active service.  Nor was there any evidence 
of heart disease within the first post-service year.  The 
veteran's hypertension was first shown many years post-
service.  

On VA outpatient treatment in June 1981, the veteran 
complained of a "sharp pain" in his heart that had lasted 
for 4-5 months and occurred when he walked up steps.  He 
reported a history of heart surgery.  A chest x-ray in June 
1981 was normal.  A subsequent chest x-ray on October 6, 
1993, showed left ventricular hypertrophy with associated 
abnormalities and probable anterior ischemia.  A chest x-ray 
on October 7, 1993, was normal.  A subsequent private chest 
x-ray in November 1993 showed a normal heart and no active 
heart disease.

The veteran received VA cardiac catheterization in August 
1995 for complaints of recurrent substernal chest pain that 
were relieved with medication and related to exercise.  His 
history included positive hepatitis C serology and cardiac 
surgery as a child (atrial septal defect versus ventricular 
septal defect closure).  The diagnoses included chest pain of 
non-cardiac etiology, normal coronary arteries, and normal 
left ventricular function.

The veteran received regular VA outpatient treatment for 
hypertension from 2000-2003.  On outpatient treatment in 
February 2000, the veteran's blood pressure was 164/95.  The 
veteran reported that "he is doing well in general."  
Repeat blood pressure was 140/80, which the VA examiner 
concluded was borderline hypertension that was stable.  On 
outpatient treatment in July 2000, the veteran's blood 
pressure was 138/90.  On outpatient treatment in December 
2000, the veteran's blood pressure was 161/90.  Repeat blood 
pressure was 140/80.  The VA examiner diagnosed hypertension 
under adequate control.  The veteran's blood pressure was 
175/95 on VA outpatient treatment in June 2001.  The 
diagnosis was hypertension.  On outpatient treatment in May 
2002, the veteran's blood pressure was 143/87.  The 
assessment was hypertension.  Following myocardial perfusion 
testing in April 2003, the examiner's impressions were no 
evidence of infarction or ischemia and normal left 
ventricular systolic function.

In his August 2004 opinion, Dr. H.R.W. concluded that 
"severe ongoing emotional stress, such as is seen in chronic 
[PTSD] is a significant contributor to cardiovascular disease 
and is more likely than not a significant contributing factor 
with regard to [the veteran's] cardiovascular health 
problems."  

On VA heart examination in September 2006, the veteran 
complained of an enlarged heart and hypertension.  His 
history included contracting hypertension in 1972 or 1973 and 
chest pain "every now and then" but, as the VA examiner 
noted, the veteran did not report a "clear-cut history of 
effort related chest pain or persistent chest pain or 
localization of chest discomfort, which would suggest 
ischemic heart disease."  His history also included 
childhood ventricular septal defect repair, which the VA 
examiner stated would not cause systemic hypertension.  The 
veteran reported experiencing some shortness of breath when 
walking "a short distance" although the distance travelled 
was not specified and he did not know how far he could walk.  
He denied any paroxysmal nocturnal dyspnea or recent 
palpitations.  The VA examiner reviewed the veteran's claims 
file and medical records and noted his past blood pressure 
readings.  Physical examination showed blood pressure of 
138/78, 134/74, and 132/74 while seated and a regular heart 
rhythm.  An electrocardiogram showed sinus bradycardia and no 
evidence of myocardial infarction, which the VA examiner 
stated was wholly consistent with left ventricular 
hypertrophy.  A chest x-ray showed normal heart size and 
pulmonary vascularity.  The VA examiner stated that it was at 
least as likely as not that the veteran had hypertension.  He 
also stated that there was some evidence of a prior vascular 
event in 1994.  The VA examiner concluded that, because the 
medical evidence did not suggest that prolonged stress was 
the cause of the veteran's hypertension, the veteran's 
cardiovascular disorders were not related to his service-
connected PTSD.  The diagnoses included hypertensive 
cardiovascular disease with electrocardiographic evidence for 
left ventricular hypertrophy, without current evidence of 
left ventricular systolic or diastolic dysfunction.

There is competent medical evidence that both supports and 
weighs against a medical nexus between the veteran's service-
connected PTSD and both his heart disease and hypertension.  
However, unlike the claim for hepatitis C secondary to 
intravenous drug use associated with PTSD, the issue that 
remains involves questions that are cardiovascular in nature.  
As noted above, Dr. H.R.W. is a psychiatrist, whereas the VA 
physician who proffered the negative nexus opinion in 
September 2006 is a cardiologist.  Nevertheless, given the 
complex medical history summarized above, to include an 
apparent congenital heart defect and intravenous drug use 
with the pending grant of service connection for hepatitis C, 
the Board concludes that an independent medical expert (IME) 
or Veteran's Health Administration (VHA) opinion is indicated 
to address the question of whether the veteran's 
cardiovascular disease, including heart disease and 
hypertension, was incurred or aggravated during service or is 
linked to drug use associated with his service-connected 
PTSD.  Prior to requesting such an opinion, however, the 
Board concludes that the veteran's up-to-date treatment 
records for heart disease and hypertension must be obtained 
by the RO.

In view of the foregoing, this claim is REMANDED for the 
following actions:

1.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for heart disease and/or 
hypertension since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim for service 
connection for cardiovascular disease, 
including heart disease and hypertension, 
to include as secondary to service-
connected PTSD, with consideration of all 
pertinent evidence received after the 
issuance of the last SSOC.  If the claim 
remains denied, the AMC/RO should issue an 
appropriate SSOC, that reflects 
consideration of all pertinent evidence 
received after the issuance of the last 
SSOC, and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


